COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re Ramesh Kapur

Appellate case number:        01-19-00075-CV

Trial court case number:      1121865

Trial court:                  County Civil Court at Law No. 4 of Harris County

        Relator, Ramesh Kapur, has filed a petition for a writ of mandamus, seeking to
“compel the trial court to withdraw its [o]rder for [s]anctions” or stay enforcement of the
order. Relator’s request for a stay of the sanctions order is granted. The portion of the
trial court’s January 25, 2019 order that provides that “Ramesh Kapur, in his Individual
Capacity, shall be responsible for payment of the sum $13,081.80 in sanctions” payable
to “Elizabeth Burkhardt, Attorney” by 5:00 p.m. on January 31, 2019 is stayed. The stay
is effective until disposition of relator’s petition for a writ of mandamus or further order
of this Court.1 The petition for a writ of mandamus remains pending.
       The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response, if any, is due no later than 20 days from the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Julie Countiss
                    Acting individually            Acting for the Court

Date: __January 31, 2019__




1
       This order does not preclude the trial court from reconsidering its sanctions order.